Exhibit 10.39

EXECUTION COPY

SECOND ADDENDUM TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS SECOND ADDENDUM to the Amended and Restated Employment Agreement (the
“Agreement”) that was effective as of January 1, 2008, as amended on
February 25, 2010, among David A. Brandon (the “Executive”) and Domino’s Pizza,
Inc. (the “Company”), Domino’s, Inc. (“DI”) and Domino’s Pizza LLC (“DPLLC” and
together with DI, the “Principal Subsidiaries”) is executed among the Company,
the Principal Subsidiaries and the Executive, and is effective as of
December 29, 2018 (the “Addendum”).

Recitals

WHEREAS, the parties desire to amend certain obligations contained in the
Employment Agreement as set forth herein;

NOW THEREFORE, in consideration of the premises and mutual agreements set forth
herein, and in the Agreement, the parties hereto agree as follows.

Addendum

 

1.

The defined terms set forth in the Agreement and Recitals above are incorporated
by reference in the Addendum.

 

2.

A new Sub-Section 4.5.3 is added to the Agreement after Sub-Section 4.5.2 and
shall read as follows:

Notwithstanding Section 4.5.2 above, effective June 15, 2018, the Company’s
obligation to provide the Health Benefit shall terminate and the Company shall
instead provide to the Executive during his lifetime and to the Executive’s
spouse during her lifetime an annual payment in an amount to be determined by
the Company and based on the methodology described in Appendix A (each such
annual payment, a “Payment”). For the avoidance of doubt, the Executive’s spouse
will be entitled to receive a Payment only for so long as she is married to the
Executive; provided, however, in the event that the Executive predeceases his
spouse while they are married to each other, his spouse shall continue to
receive a Payment for the remainder of her life. Each Payment shall be made in
accordance with Appendix A. On a basis no less frequently than annually, the
Company shall fund the Trust in an amount as is sufficient, in the Company’s
discretion, to make the Payment contemplated by this Section 4.5.3 for the year
following the year in which the Company makes such contribution to the trust. In
the event that Executive or his spouse becomes eligible for health care coverage
through another employer, the Payment for the Executive or his spouse, or both,
as the case may be, shall cease until such time as the Executive or his

 

1



--------------------------------------------------------------------------------

spouse, or both, as the case may be, is no longer eligible for such other
coverage. In addition to the Payments provided to the Executive and to the
Executive’s spouse, for so long as Executive or his spouse receives a Payment
hereunder, the Company shall make available to the Executive and the Executive’s
spouse a Company resource to assist the Executive and the Executive’s spouse in
reviewing, evaluating and securing health care coverage. Any benefit associated
with the provision of such resource shall be taxable to the Executive or the
Executive’s spouse, as applicable, on an annual basis. Alternatively, the
Executive and/or the Executive’s spouse may secure a resource of his/her
choosing to assist in reviewing, evaluating and securing health care coverage.

 

3.

Appendix A is hereby deleted in its entirety and replaced with the following:

The Payment described in Section 4.5.3 of the Employment Agreement will be based
on the annual cost of (a) Medicare supplemental coverage elected by the
Executive, (b) individual market coverage (for clarification purposes, this
shall include medical insurance coverage, prescription medicine coverage, dental
insurance coverage, vision insurance coverage,) elected by the spouse, and once
she becomes Medicare-eligible, the cost of her Medicare supplemental coverage,
(c) the cost of the annual membership fee to join a physician group, described
at times as “concierge medicine” or “membership medicine”, (d) seventy-five
percent (75%) of the costs for medical and prescription drug expenses that are
medically necessary but are excluded from coverage by the individual market plan
or by Medicare (the Executive or Executive’s spouse shall pay twenty-five
percent (25%) of such costs), and (e) the cost of any third-party resource
retained by the Executive or the Executive’s spouse to assist them in reviewing,
evaluating and securing such healthcare coverage and to manage payments and act
as advocates on claims for the Executive and/or the Executive’s spouse;
provided, that in no event shall the amount of the Payment by the Company exceed
$150,000 per year, subject to the increase for inflation described below.
Starting for calendar 2023, such $150,000 Payment limit shall be increased
automatically by three percent (3%) once for every five (5) year period that the
Payment is in effect for the Executive and/or the Executive’s Spouse.

By October 15th of each year, the Executive and/or his spouse shall notify the
Company of the coverage they have elected for the following year or request the
assistance of the Company resource in choosing such coverage. The Company will
then make the payment

 

2



--------------------------------------------------------------------------------

of the Payment in two installments. The first installment, which will equal to
the annual cost of the items described in subsections (a), (b), (c) and
(e) above, will be made by February 1st of each year, provided that the
Executive and/or his spouse have provided documentation of such expenses by
January 10th of that year. If receipt of such documentation is delayed, the
first installment of the Payment will be equally delayed. The second installment
of the Payment will cover any expenses covered under subsection (d) above and
will be paid by the Company on or before December 31st of each year provided
that the Executive or spouse has delivered supporting documentation (including
an Explanation of Benefits from Medicare or the individual market coverage) of
such expenses on or before December 1st of that year. Again, if receipt of such
documentation is delayed, the second installment of the Payment will be equally
delayed. The Company will issue a Form 1099 to the Executive and/or spouse on an
annual basis covering the Payment made during each calendar year.

Receipt of the Payment is not conditioned on the Executive and his spouse
agreeing to use the Payment to purchase health insurance or certifying or
substantiating that they have done so. The amount of the Payment for any year
shall not affect the amount of the Payment for a subsequent year, and the right
to payment of the Payment shall not be subject to liquidation or exchange for
any other benefit.

 

4.

Any provisions in the Agreement not revised herein remain in full force and
effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed on behalf of the Company
and the Principal Subsidiaries by their respective duly authorized
representatives and by the Executive, as of the date first above written.

 

THE COMPANY:     DOMINO’S PIZZA, INC.     By:   /s/ Richard E. Allison, Jr.    
Name: Richard E. Allison, Jr.     Title: Chief Executive Officer PRINCIPAL
SUBSIDIARIES:     DOMINO’S, INC.     By:   /s/ Richard E. Allison, Jr.     Name:
Richard E. Allison, Jr.     Title: Chief Executive Officer     DOMINO’S PIZZA
LLC     By:   /s/ Richard E. Allison, Jr.     Name: Richard E. Allison, Jr.    
Title: Chief Executive Officer THE EXECUTIVE:     /s/ David A. Brandon     Name:
David A. Brandon

 

4